DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The status of the prior filed application should be updated in the first sentence of the specification.  Correction is required.
Claim Objections
Claim 31 is objected to under 37 CFR 1.75(c) as being in improper form because two claims are numbered as “31”  See MPEP § 608.01(n).  Accordingly, the claims 31-34 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 28, the limitation of “wherein the second control process is capable of suppressing clogging of the filter caused by particles accumulated at a side of the filtering member in the first space” is ambiguous since it is narrative in form. Accordingly it has not been given patentable weight.  In order to be given patentable weight, a functional recitation must be expressed as a means/ or sufficient structure for performing the specified function. 
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21, 24-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takayanagi et al (U.S.Pat. 10,734,251 B2).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]              First side      
    PNG
    media_image1.png
    309
    489
    media_image1.png
    Greyscale
                                         
                                                                                                                        Second side	
                                                   Filtering member
With respect to claim 21, Takayanagi discloses a method of processing a substrate (W) by a substrate processing apparatus (see figure 3) and comprising all features of the instant claim such as: a nozzle (7) configured to discharge a processing solution (L) and a processing solution supplier (60) configured to supply the processing solution to the nozzle and including: a tank (53 or 61) in which the processing solution is received; a first conduit (51) configured to guide the processing solution from the tank to the nozzle; a pump (70) installed in the first conduit and a filter (52) installed in the first conduit (51) between the tank and the pump and having a first space defined at a side of the tank, a second space defined at a side of the pump (see figure 3) and a filtering member (an inherent element (for example: a case, a housing) must be present to contain the filter or a membrane must be present for the filter to block the particles as intended )  configured to separate between the first space and the second space (see figure 3, reproduced above) wherein the method has performing a first control process to supply the processing solution from the first space to the second space through the filtering member by the pump and following the first control process, performing a second control process to direct the processing solution from the second space to the first space through the filtering member by the pump by the controller (100).
	As to claim 24, wherein the second control process includes discharging the process solution which has been introduced from the second space into the first space through the filtering member from the first space toward a solution drain pipe (55b) when the internal pressure of the first space reaches a predetermined threshold. 
	As to claim 25, wherein the substrate processing apparatus further has a first flow path switching valve (V13) installed between the tank and the filter in the first conduit and a second flow path switching valve (V1) installed in the second conduit. 
	As to claims 26-27, wherein the first control process is performed by controlling the first flow path switching valve to be opened and the second flow path switching valve to be closed (see figure 41, col.33, lines 65 thru col.34 line 15).
	As to claims 28-29, it is apparent that the second control process is capable of suppressing clogging of the filter (52) caused by particles accumulated at a side of the filtering member in the first space and the second control process allow particles accumulated at a side of the filtering member in the first space to be separated from the filtering member otherwise the method by Takayanagi can not performed as intended. 
	Regarding claims 30, a pressurizer (V12) configured to pressurize the processing solution (L) received in the tank (60)  toward the pump (70) and the second conduit (55b) connected between the first space and the second space while bypassing the filtering member (see figure 3) and wherein the method has following the second control process, performing a third control process to guide the process solution pressurized by the pressurizer to the second space through the second conduit so that the processing solution (L) flows from the second space to the first space through the filtering member.
	As to claim 31, it is apparent that the third control process allows the processing solution from the second space to be directed to the first space through the filtering member to open a flow path of the processing solution through the second conduit when the internal pressure of the second space is lower an internal pressure of the tank (60).
	As to claims 31-34, the recitations of “before the first control process….by the pump” and “completing the fourth control process…the second space” and “after the fourth control process….by the pump” do not patentable over Takayanagi since Takayanagi meets all of the structural elements of the claims.  It has been held a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22-23 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method of processing a substrate by a substrate processing apparatus comprising among other features, a nozzle; a processing solution supplier; a tank, a first conduit; a pump, a filter and along with a plurality of pressure sensors configured to sense an internal pressure of the first space and an internal pressure of the second space, as recited in the mentioned claims of the present application.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jhuan et al (US 2020/0316654 A1) discloses method and system for processing substrate and has been cited for technical background.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/9/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882